DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

“a reconstruction controller configured to check…”
“an artificial neuronal network trained on providing…”
“an image changing module configured to change…”
in claims 14 and 20 as well as dependent claims 15-19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 5, 6, 14, 17 and 20 are rejected under 35 U.S.C. 102(a) as being anticipated by Applicant cited publication titled “Nonlinear Forward Problem Solution for Electrical Capacitance Tomography Using Feed-Forward Neural Network” by Marashdeh et al.


With regard to claim 1, Marashdeh discloses a method of image reconstruction, comprising the recursive steps of:
	A) checking whether image data suffices predefined quality criteria (p. 442, right-hand col., sec. II-B, the error between the measured capacitance data and the forward solution for a predicted permittivity distribution) and in case the image data did not suffice the predefined quality criteria continuing with step C) (p. 442, right-hand col., sec. II-B, The image obtained from reconstruction is updated [...]. This process is repeated iteratively until a predefined [error] criteria is met);
	C) generating predicted signal data (p. 442, right-hand col, eq. (5), ¥(G")) based on the image data (Gk) by means of accelerated forward transformation with an Artificial Neural Network, ANN (par. after eq. (5), "y(G*) is the forward problem solution of image vector"; sec. III, "Neural Network (NN) techniques for the forward ECT problem’;), trained on providing an estimation for a solution of signal evolution equations (abstract, "training a feed-forward neural network to predict capacitance data from permittivity distributions”);
	D) changing the image data in an image domain based on the predicted
signal data and raw data received from an imaging device (eq. (5), Cm, G(k+1)=, wherein k is the iteration number; and continue with step A) (iteration).

With regard to claim 4, Marashdeh discloses the method of claim 1, further comprising, prior to recursive act A), an initial act of: generating initial image data based on the received raw data from the imaging device (This feature is disclosed by the fact that the image data from iteration k-1 serves as an initial image for iteration).  

	With regard to claim 5, Marashdeh discloses the method of claim 1, further comprising, after the recursive act A), a final act of: outputting the image data when the image data does suffice the quality criteria in act A) (Figs. 6 and 8, The image data is output showing the effect of the iterations).

	With regard to claim 6, Marashdeh discloses the method of claim 1, further comprising an act of: B) regularizing the image data after act A) when the image data does not suffice the predefined quality criteria, wherein, in act C), the predicted signal data is generated based on the regularized image data (page 444, right column, 2nd paragraph a regularization term is added as shown Equation 17).


With regard to claim 14, the discussion of claim 1 applies.

With regard to claim 17, the discussion of claim 4 applies.

With regard to claim 20, the discussion of claim 1 applies.





Allowable Subject Matter
Claims 2-3, 7-13, 15-16, 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY J TUCKER whose telephone number is (571)272-7427. The examiner can normally be reached 9AM-5PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHAN PARK can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WESLEY J. TUCKER
Primary Examiner
Art Unit 2669



/WESLEY J TUCKER/Primary Examiner, Art Unit 2669